Citation Nr: 1028868	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-21 494	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee disorder.

2. Whether new and material evidence has been submitted to reopen 
a claim for service connection for pancreatitis.

3. Whether new and material evidence has been submitted to reopen 
a claim for service connection for post-traumatic stress disorder 
(PTSD).

4. Entitlement to an evaluation in excess of 30 percent for 
dysthymia.

5. Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION


The Veteran served on active duty from June 1973 to September 
1982.

This case was previously before the Board of Veterans' Appeals 
(Board) in April 2007, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center in Washington, D.C. confirmed and continued its 
denial of entitlement to service connection for a left knee 
disorder, pancreatitis, and PTSD.  The AMC also confirmed and 
continued the 30 percent rating for dysthymia, and the 20 percent 
rating for lumbosacral strain.  Thereafter, the case was returned 
to the Board for further appellate action.

In June 2006, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  




FINDING OF FACT

On July 19, 2010, the Board was notified by the RO in St. 
Petersburg, Florida, that the Veteran died in April 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
FRANK J. FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


